Title: Charles Willson Peale to Thomas Jefferson, 9 September 1811
From: Peale, Charles Willson
To: Jefferson, Thomas


          
                  My good friend 
                  Farm Persevere Sepr 9th 1811.
           I most chearfully accept your kind invitation of a renewal of corrispondance; tho’ with very little expectation that I shall be able to add to your stock of Information in your favorite occupations, however with this pleasing hope, that as my subjects must necessarily be on the culture of the Earth, I must 
                     shall get instruction in my new occupation, that of a farmer, which thus may be difused to others, as I am 
                  
                  
                  
                  
                  
                  willing to put into practice every thing that promisses to emelorate the condition of Man. To produce the best effect of labour with ease how vastly important! 
                  Your Mould-board ought to 
                  to be studied by every Man that makes a Plow, if the form of it was given to every Plow, the land would be infinitely better plowed; greater products consequently, withall less labour to Horses. I have lately sought for one of the best Plow-makers in the vicinity of Germantown, and made a model of your invention in his shop, and required of him to make me a plow & give the mould-board that form. He thought he could do it with one of his slabs which had in part
			 some of the natural twist, such as wheel-rights generally provide to 
                  for mould-boards, after my Plow was made I found it had not the 4½ Inches hanging over, therefore insufficient to turn the sod completely over. This mechanicks excuse, was, that his slab was not
			 quite thick enough to form the angle. I have been examining all those of Cast Iron that I could find in Stores, none of them please me, & therefore I am now making an experiment of twisting a
			 white-oak board by means of Steam. I cut down a sound
			 White-oak, split the But into several slabs of sufficient thickness &c I intend to prepare the following means to give the proper twist—Mortice of the size of the end of the slab in a log fixed in the ground, placing the slab perpendicular into the Mortice, to the upper end of the slab fix two
			 pieces of Scantlin, thus:
      To steam the slab, take a Hogshead, taking out the head & putting within the slab, place the head on the top of the cask with sufficient weight on it to confine the steam, from my Steam-kettle insert its tube at the bung-hole.
      After the slab has got a full proportion of
			 twist, secure the long lever-arms untill the slab is completely seasoned, which perhaps will take 2 or 3 weeks, when all its sides are exposed to the air. a 
                  It will I expect then keep its form, more especially if well secured in the framing of the Plow. one thing may opperate against such Mould-boards—Farmers too frequently leave their Plows in the
			 field, exposed to Sun & Rain, which may possibly injure the twist, therefore a well formed casting must be preferable—will wear better & smoother. yet they are not unfrequently broken on
			 our
			 Stony Lands. The well formed mould-board is very easily covered with steel Saw blades; they can be twisted, if not very thick, without heat.
          you ask whether the Museum will not suffer by my retiring to the farm. I
			 thought it necessary to satisfy public men that the Museum could be well well conducted without my presence, it was also necessary 
                  
                  
                  
                  
                  
                  
                  
                  to give my Son Rubens a profession that would engage him to a good work, finding he was fond of Natural history and liked to arrange & dress the Museum, I addressed him thus, I am growing Old and may be taken away soon, it will be a satisfaction to me to see the Museum well managed without my attention to it—I have gained much credit for my exertions in forming, and more honour than
			 I expected, or have  
                  deserved, I wish you to receive all the honour of it in future, I wish to be out of sight, by retiring to the Country, & to muse away the remainder of my life—you must give me a certain sum yearly and all you can gain more shall be for the improvement of the Museum and a surpluss for your emolument, and in proportion to your good management so will your profits be encreased, & the higher your reputation will be exalted. he accepted my offer, and I can very truely say that I have very great satisfaction in finding that he has
			 improved the Museum far beyond my expectation and I think you will frequently hear from those who visit it, how neat and handsomely it is arranged, and withall how very instructing, and, how very beneficial to the Public. You ask whether “the farm is interresting?” my answer is that it is exactly what you would wish, “a rich spot of Earth, well watered, and near a good market for the produce of the Garden.” I am situated ½ a mile from Germantown and have the same distance to the old-york turnpike road—two Streams run through my land, who’s sourses are within 3 miles, on each there are 3 mills above me, from the east stream I can have 23 feet head of water, and on the other 10 feet within
			 my own land, and liberty from my neighbours land below to add 5 feet more—This stream is the nearest to my dwelling.
			 
                  It
			 is my intention as soon as I can conveniently have it executed, to Build the End of a Mill-house, which may be extended if wanted in future, my object at present is only to apply it to the saving of labour of the farm, such as churning of Butter, Grinding our tools, beating of Homony, washing of Linnen, a turn
			 bench &c &c all of which may be performed by bands,  
                  thus expence of wheels is avoided. on the other Stream I intend to Build a Grist Mill, after my farm is put into compleat order, if I am able to make it so. 
                  I began with putting out the farm on shares, and I thought I had engaged a good farmer, for he had served his apprenteship with Joseph Cooper, opposite Philada a noted good farmer. But my farmer was too lazy a man, and too poor to hire men to do the work
			 for him, consequently every thing was put too late into the ground, my crops fell short, corn untoped & all the fodder lost, and all my Cattle half starved throughout the winter. my only consolation was that I had no repugnance in putting my farmer 
                  
                  
                  
                  
                  
			 
                  
                  
                  
                  
                  away, And taking the whole charge on myself. 
                  It
			 is a fact, that this year I have had less trouble than the last, my Crops plentiful, and every thing looks as well as I should wish, except the extended part of my Garden; a part which I had proposed to make an early market Garden, with a SE aspect; side of a Hill, promising to produce early crops—my first planting of Strawberry beds
			 succeeded, and
			 every thing was promising when our harvest came on, I thought that a few days neglect of the Garden might be soon repaired by giving assistance to the Gardiner, Rain succeeding a long drought, made the
			 weeds grow so fast that the loss of labour could not be recovered, great part of my new Garden became a wilderness I am now taught to know that a garden must be constantly attended to—This is not the only mistake I have committed,
			 even with the best intentions, I have laughed at my folly in thinking I could do wonders by my steady perseverance. 
                  I
			 see my farm, and those of all my neighbours with around having an abundance of weeds, I thought that if I cut off those weeds while in Blossom that I should prevent them from seeding, and by a persevering labour of cuting them off, I should
			 at last have my place free of weeds—
                   I
			 procured
			 bryer hooks, and set to work
			 in my destruction of the St Johnsworth, wild Carrots & plantain, it was my daily work for a long time, and I conceived that I was doing wonders, I made the muscels of my right arm sore, I then began with my left
			 hand as I thought that I must go on. But
			 after some time visiting those
			 parts where my Herculian labour began, I found that where I had cut off one head, Hydra-like a half dozen had sprouted up in its place, and, then I found that I ought to up as have rooted them up, as I had done with the Docks, to do any good.
			 
                  
                  It then recured for 
                  to me that I had seen an experiment of planting Guinea & brown corn and cutting it down when it was 3 or 4 feet high for fodder, each plant then gave 4 or 5 sprouts, that 
                  this was also cut down and a third crop of encreased sprouts was obtained for food, to his cattle, that was not suffered to graise on his fields.—This Gentleman is a speculative farmer about 3 miles distant from me, when I have time to pay him some more visits I may be furnished with subjects for another letter. As I
			 have every thing to learn about farming, I gain all the knowledge I can from my neighbours as well as from Books. 
                  
                  Pray
			 Sir do you find the french work entitled Maison Rustic contains useful knowledge for the American farmer and Gardiner? I once had
			 that work, and taking
			 a thought that
			 keeping a library which I did not use, was a folly, I therefore sent it & all those which I thought I should not want, and made a sacrifise of them at auction. 
                  But the important reason I have
			 
                  
                  
                  
                  
                  for liking the farmers life, is yet to be told, For many years before I came to this place, my lungs was not sound; salt
			 phlegm troubled me, and I seldom could get into sound sleep before I had thrown off that Phlegm—By using a great deal of exercise in the open air; with hilly grounds, fine Water and temperate eating I am more
			 than paid for the cost of the farm, by strong health. 
                  It is true that I had experienced considerable benefit by an
			 abridgment of my Solid food, before I left the
			 City, I had been relieved from
			 Colicks and head-achs; from the time I had read Sr John Sinclears code of Longevity, about the time my Son Rembrandt went to France.
          Milk food may also have contributed to cure my Lunges.; it serves for drink as well as food, and we have it in perfection in the Country but shamefully spoiled by the retailers of it in the City.
          
   10th
 The last line gives me the thought of a Machine to carry milk to Market, like one I contrived to take my milk from the Cow-pen to the Spring-House, which saves a great deal of labour—a short description of it may be acceptable, I got a large ceder Tub of an Oval form made with a cover to it, a little below the top are 4 pegs to rest a strainer on, a wire of No 1. make to fit its place, a broad hem to run the wire through,
                  . To prevent the wire from rusting, I varnished it. A frame to let the Tub moove freely in, with pivots in opposite direction to those in the Tub, and thus it swings like the mariners compass—
The carriage has 3 wheels, the hind wheels with a crook’d axle-Tree to let the carriage be low. The strainer prevents the splashing of the Milk from perpendicular jolts. The pivots of the Tub so as admit it to be tilted to pour into a pan set on the forepart of the Carriage, having a lip to the Tub to prevent the spilling the 
                  of Milk. The fore wheel with a swivel, and the tongue imbraces the axle tree to turn the wheel to the right or left—
          altho’ my drawing is very slight, yet with the description sufficient for your comprehension, Such a Carriage on a larger Scale to be drawn by a Horse would be good to carry milk to the City, and the profits will pay for the trouble. in the hot weather this Summer, they could not get milk at any price, at least for a few days. 
                  A Grass farm gives the least trouble, and most profit near to the City—I shall endeavor to make mine such, but time is necessary for this as well as perfectioning of Fruit Tree’s. 
                  
                  I dont want fruit Tree’s to make Cyder, 
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  I consider it a pernicious liquor, as causing Stone and Gout &c. I have further observed that the time of making Cyder, is in a busey season with
			 the farmer, and much very necessary business is neglected through their love of Cyder. some of my friends tell me that I ought to make Cyder for Sale, I know that where it is made it will be drank, and the profit of making it is, small, the apples sent to market is more profitable in every point of view—last year being a plentiful year for apples, I dryed a great many of
			 them, I made sliding stages, so that on the appearance of Rain, they were drawn in, under cover, with very little trouble. the failure of Apples this year, I am thus supplied for another year. I am endeavoring to have fruit of every kind near my
			 dwelling That 
                  Trees at a distance we cannot keep from pillagers. Peach trees ought to be plat 
                  planted with us every year, however I cannot help thinking that the owners of Peach trees neglect attending to the roots at the proper seasons to distroy the worms. I have thought if our Peach trees
			 could be preserved untill they become large & strong, that they would be less liable to be injured by worms. I am told that the Chinease put casses round the roots the lower part of their tree’s filled with sand. Mr Richard Wistar, a brother of the Doctor, is trying the chinease method of preserving them. I dont recollect that the people of maryland had any difficulty to preserve their Tree’s, and I presume that in Virginia, being still further South, that Peach tree’s are equally lasting?
          I wish to know the best construction of a Kiln for drying of fruit which I contemplate building, after I have done with some other more necessary works. I find my hands & head full of business, even on rainey days, I contrive to give my Men full imployment in my work-shop. because we are learning to make all our farming Utensils. my present labourers are all young men, and teaching them the use of Carpenters tools, in 
                  may be of some importance to them hereafter. I am fond of such work, more especially as by it I can fill up all vacant hours and thus drive away ennui. yet I do not entirely neglect the Brush, I have painted a few portraits with encaustic Colours from my son Rembrandt’s instruction, and hope to produce some pictures of Value on account of their colouring.
          Some of my friends told me that I would soon be tired of a country life, as others of their acquaintance had been. I believe my fondness for the farmers life is becoming daily stronger.
          
                  
                  
                  I have been making some experiments to know whether Plaster or ashes answers best on my land, also different modes of producing Potatoes. After my Crops are gathered, I will give you the result, if it is 
                  
                  
                  
                  deserving of notice. I wish you health & long life, & am with due respect your friend
          
            C W
            Peale
        